Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2016

                                      No. 04-16-00094-CV

           IN THE INTEREST OF K.A.C.G.F. AND J.E.G.F., JR., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-00383
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
       In this accelerated appeal of the February 17, 2016 order terminating appellant mother’s
parental rights to her two children, the State’s brief was due on June 6, 2016. See TEX. R. APP. P.
38.6(b).
        On May 18, 2016, counsel for John F., the children’s father, filed a notice of appearance
and requested a copy of the record to prepare an appellate brief for the father. On the brief’s due
date, appellee John F. filed an unopposed first motion for extension of time to file the brief until
June 27, 2016.
        The requested due date will be 130 days after the notice of appeal was filed. See TEX. R.
APP.       P.      38.6(a);      see      also       TEX.        R.   JUD.      ADMIN.       6.2,
http://www.txcourts.gov/media/1343593/Rules-of-Judicial-Administration-updated-with-
amendments-effective-March-22-2016-.pdf (directing courts of appeals to dispose of SAPCR
suits “[w]ithin 180 days of the date the notice of appeal is filed”).
       Appellant John F.’s motion is GRANTED. Appellee’s brief must be filed with this
court not later than June 27, 2016. NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLEE’S BRIEF WILL BE GRANTED.
        If counsel cannot file the brief by June 27, 2016, counsel must immediately advise this
court of that inability and this court will issue an appropriate order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court